Citation Nr: 0925849	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  04-44 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for left eye ptosis, on a 
direct basis and as secondary to service-connected pterygium.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel




INTRODUCTION

The Veteran served on active military duty from May 1955 to 
June 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in New 
Orleans, Louisiana.  In that decision, the RO denied the 
Veteran's claim on both a direct basis and as secondary to 
his service-connected pterygium.  

In the prior November 2007 remand, the Board noted that the 
Veteran had made contentions regarding a corneal disability 
with strep infection.  This matter is again referred to the 
RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

Unfortunately, another remand is required.  Although the 
Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to 
decide the Veteran's claim so that he is afforded every 
possible consideration.  

The Board remanded the case in November 2007, in part, so 
that the Veteran could receive proper notice for his direct 
service connection claim for left eye ptosis under the 
Veterans Claims Assistance Act of 2000 (VCAA).  See U.S.C.A 
§§ 5103, 5103A (West 2002 & Supp. 2009).  The Veteran was 
sent a letter in December 2007 which partially complies with 
the remand, but still did not inform the claimant of what the 
evidence must show to substantiate the claim for direct 
service connection for left eye ptosis.  On remand, the 
Veteran should be provided this notice.  

The Veteran contends that his left eyelid ptosis was caused 
by his in-service surgeries and beta ray treatment for a left 
eye pterygium.  During service, the Veteran underwent surgery 
for removal of left eye pterygium in November 1956, April 
1957, and January 1958, with beta ray treatment.  Post-
service medical evidence shows findings of lash and upper lid 
ptosis, as early as February 1999.  On VA examination in 
August 2001, the examiner noted lid ptosis due to dehiscence 
of the levator fibers.  

In the November 2007 Board remand, the Board highlighted an 
opinion of a March 2004 VA examiner regarding the Veteran's 
left eye ptosis.  The examiner reported that the "ptosis in 
the left eye is not related to his pterygium surgery because 
this was not noticed prior to his recent surgeries in his 
eye."  The examiner further stated that "the mild ptosis in 
the left eye could be because of the repeated eye surgery 
performed in the left eye." Clarification of this opinion 
was required on remand.  The Board also requested the 
examiner to provide an opinion as to whether it is at least 
as likely as not (50 percent or greater probability) that the 
Veteran's left eye ptosis was either (a) caused or (b) 
aggravated by his service-connected pterygium.  

The Veteran was given a new VA examination in March 2009.  
The examiner noted that the Veteran's ptosis was present in 
both eyes.  The examiner acknowledged, as the Veteran's 
doctor stated in an October 2003 opinion and as the March 
2004 VA examiner stated, that multiple eye surgeries can 
cause and/or contribute to ptosis.  The March 2009 examiner 
went on to explain that because the Veteran was not aware of 
ptosis until 20 plus years after his in-service pterygium 
surgeries, the cause of the ptosis due to his in-service 
pterygium surgeries was less likely.  The more likely causes 
were the Veteran's more recent cataract surgery, non-service 
connected diabetes and age.  

The examiner explained ptosis is a well-known complication 
after cataract surgery and from diabetes.  However, age also 
contributes to the development of senile ptosis.  He opined 
that it is more than likely that the Veteran's age is the 
cause of his ptosis.  The examiner supported this opinion by 
pointing out that the Veteran has bilateral floppy eye 
syndrome and ptosis in both eyes-not just in the left eye, 
which was the eye that underwent surgery in service.  

The VA examiner's opinion adequately addresses the matter of 
whether the Veteran's left eye ptosis is related to his in-
service eye surgeries.  However, the matter of secondary 
service connection was not addressed, as requested in the 
prior remand.  See 38 C.F.R. § 3.310.  An opinion is also 
required as to whether the current ptosis of the left eye is 
related to the in-service beta ray treatment.  RO compliance 
with a remand is not discretionary.  If an RO fails to comply 
with the terms of a remand, another remand for corrective 
action is required.  Stegall v. West, 11 Vet. App. 268 
(1998).  

As the case must be remanded for the foregoing reasons, the 
AMC should ensure that the Veteran's complete VA treatment 
records have been obtained.

Accordingly, the case is REMANDED for the following action: 

1.  Notify the Veteran of the information 
and evidence not of record that is 
necessary to substantiate the claim for 
direct service connection for left eye 
ptosis.  

2.  Make arrangements to obtain the 
Veteran's complete treatment records 
related to any eye disorders from the 
Alexandria, Louisiana VA treatment 
facility, dated from 1968 to present. 

3.  Thereafter, schedule the Veteran for a 
VA ophthalmology examination.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests should 
be conducted.  

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that 
the Veteran's left eye ptosis was caused 
by the in-service beta ray treatment.

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that 
the Veteran's left eye ptosis was either 
(a) caused by, or (b) aggravated by his 
left eye pterygium (not the in-service 
surgery to correct the pterygium, but 
rather the pterygium itself).  

The examiner must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions.  If no opinion can be given 
without resorting to speculation, the 
examiner should state the reasons why no 
opinion may be given.  

4.  Finally, re-adjudicate the Veteran's 
claim on appeal.  If the claim remains 
denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  

_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

